ORDER

PER CURIAM.
Cronin Real Estate, Inc., i/k/a Century 21 Cronin Real Estate, Inc., (“Broker”) appeals the judgment following a bench trial denying its claim for a real estate commission and for breach of fiduciary duty against Richard Ortmann (“Seller”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a memorandum opinion, for their use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).